         Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                     USDC-SDNY
                                                  DOCUMENT
NETSOC, LLC,                                      ELECTRONICALLY FILED
                                                  DOC#:
                                                  DATE FILED:
                           Plaintiff,

                      v.
                                                    18-CV-10262 (RA)
CHEGG INC., et al.,

                           Defendants.



NETSOC, LLC,

                           Plaintiff,               18-CV-12267 (RA)

                      v.

OATH INC.,

                           Defendant.



NETSOC, LLC,
                                                    18-CV-12250 (RA)
                           Plaintiff,

                      v.
                                                    MEMORANDUM
QUORA, INC.,                                       OPINION & ORDER
                           Defendant.
              Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 2 of 16



RONNIE ABRAMS, United States District Judge:

         Plaintiff NetSoc, LLC filed patent infringement actions against Defendants Oath Inc. 1 and

Quora, Inc., which were consolidated at the parties’ request with similar cases pending before the

Court against LinkedIn Corp. and Chegg Inc. See No. 18-CV-10262 (RA), Dkt. 35. 2 The claims

involved U.S. Patent No. 9,978,107 (the “‘107 Patent”), entitled “Method and System for Establishing

and Using a Social Network to Facilitate People in Life Issues.”

         Other than the instant motion, all other issues in this consolidated case have been resolved.

Claims against Quora and Linkedin were transferred to the Northern District of California. See Dkt.

101; see also NetSoc, LLC v. LinkedIn Corporation, No. 19-CV-12215 (RA) at Dkt. 73. The actions

against Oath and Chegg were dismissed on collateral estoppel grounds. See Dkt. 111; see also No. 18-

CV-12267 (RA) at Dkt. 92. Remaining for resolution are Defendants Oath and Quora’s (together,

“Defendants”) motions for attorneys’ fees and Oath’s related motion to seal in part its filings in support

of its motion for attorneys’ fees. Dkt. 89. For the following reasons, the motion to seal is denied, and

the motion for attorneys’ fees under 35 U.S.C. § 285 is granted with modification.

                                                   BACKGROUND
         Plaintiff NetSoc, LLC filed separate actions against Defendants Oath Inc. and Quora, Inc.

alleging infringement of the ‘107 Patent. See First Am. Oath Compl., No. 18-CV-12267 (RA), Dkt. 22,

at 1; NetSoc, LLC v. Quora, Inc., No. 18-CV-12250 (RA), Dkt. 5, at 1 (Quora Compl.); ‘107 Patent, No.

18-CV-12267 (RA), Dkt. 1-1. On March 25, 2019, NetSoc’s claims against Oath and Quora were

consolidated at the parties’ request with similar cases against Chegg and Linkedin, all asserting




1
  NetSoc originally sued Yahoo! Inc. On July 29, 2019, by stipulation of the parties, this Court amended the case caption to
reflect the substitution of Oath Inc. for Yahoo! Inc. in this case. See No. 18-CV-10262 (RA), Dkt. 69. This Opinion refers
throughout to “Oath.”
2
  All docket references in this Opinion refer to the consolidated docket, No. 18-CV-10262 (RA), unless otherwise noted.

                                                             2
             Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 3 of 16



infringement of the ‘107 Patent. See Dkt. 35. Only Oath and Quora now move for attorneys’ fees;

Chegg and LinkedIn do not.

         NetSoc’s First Amended Complaint against Oath and Complaint against Quora both contain a

chart comparing what is labeled “Claim 1” of the ‘107 Patent to Defendants’ websites and descriptions

of their services. See First Am. Oath Compl. ¶ 10; Quora Compl. ¶ 10. These charts were intended to

demonstrate the alleged infringement. However, Claim 1 as alleged in the Complaints does not

accurately quote Claim 1 of the ‘107 Patent. Though the claims charted in the Complaints deal with

similar subject matter to Claim 1 of the ‘107 Patent, they are materially different, as shown in the table

below:




          Claim 1 (from Oath Complaint)                    Claim 1 (from ‘107 Patent)
          A method for establishing a social               A method for establishing a social
          network, the network comprising:                 network, the method being implemented
                                                           on a network computer system and
                                                           comprising:
          maintaining a list comprising a plurality of     maintaining a list comprising a plurality
          participants, wherein each participant in        of participants, wherein each participant
          the plurality of participants corresponds to     in the plurality of participants
          one or more individuals, wherein the list        corresponds to one or more individuals,
          also includes information associated with        wherein the list also includes information
          at least one of each participant or the one      associated with at least one of each
          or more individuals that correspond to each      participant or the one or more individuals
          participant;                                     that correspond to each participant;
          presenting a user with a plurality of            presenting a user with an interface from
          categories from which the user may               which the user makes a selection of a
          make a selection of a category from the          category from a plurality of categories;
          plurality of categories;
          receiving the selection of the category by       in response to receiving the selection of
          the user;                                        the category by the user,
          in conjunction with the selection of the         displaying, for the user, some of the
          category, receiving an electronic                information associated with each of
          communication from the user for an               multiple participants from the plurality of
          unidentified respondent, wherein the             participants which match the selection of
                                                           the category by the user, while shielding


                                                       3
            Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 4 of 16



        electronic communication contains an            contact information associated with each
        inquiry of the user;                            of the multiple participants;
        after receiving the selection of the category   wherein displaying some of the
        by the user, selecting one or more              information associated with each of the
        participants from the list to receive the       multiple participants is based at least in
        electronic communication, wherein               part on a rating of individual participants
        selecting is based at least in part on the      in the plurality of participants;
        selection of the category or the information
        associated with at least one of each
        participant or the one or more
        individuals that correspond to each
        participant;
        sending the inquiry to the selected one or      enabling the user to send an inquiry
        more participants;                              message to one or more of the multiple
                                                        participants, while shielding the contact
                                                        information from the user, the contact
                                                        information including any messaging
                                                        identifier that is associated with each of
                                                        the one or more participants;
        receiving a response to the inquiry from        tracking a response time of each of the
        the selected one or more participants, the      one or more participants who received
        response from each of the one or more           the message from the user; and
        participants including biographical
        information about that participant;
        publishing at least a portion of the            updating the rating associated with each
        response from each of the selected one or       of the one or more participants based at
        more participants for other users to view,      least in part on the tracked response time.
        wherein publishing is performed without
        identifying the user but includes providing
        biographical information about the
        participant who provided the response;
        tracking feedback for each of the selected
        one or more participants based at least in
        part on the published portion of the
        response, including determining a rating
        from the user for at least one of the
        selected one or more participants.



       On March 25 and March 26, 2019, respectively, Quora and Oath moved to dismiss the actions

against them, arguing that the discrepancy between the claims of the ‘107 Patent and the claims as alleged

in NetSoc’s complaint made it impossible to defend themselves. See Oath Mot. to Dismiss, No. 18-CV-



                                                    4
            Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 5 of 16



12267 (RA), Dkt. 28, at 16–19 (“NetSoc has failed to allege how Oath allegedly infringes the ‘107 patent

because all the facts relating to Oath’s infringement are provided as purported evidence of satisfying

language that is not even found in the ‘107 patent’s claims.”); Quora Mot. to Dismiss, No. 18-CV-12250

(RA), Dkt. 22, at 16–19 (“[T]he claim language provided in Paragraph 10 [of NetSoc’s complaint] is not

the language that claim 1 of the ‘107 patent actually recites.”). Both argued alternative grounds for

dismissal, including that the ‘107 Patent’s subject matter was too abstract to be patentable. See Quora

Mot. to Dismiss at 7–13; Oath Mot. to Dismiss at 8–14.

       NetSoc’s oppositions to the motions to dismiss did not address the contention that the language

attributed to the ‘107 Patent in its complaints differed from the actual language of the ‘107 Patent’s

claims. Rather, NetSoc’s response to Oath’s motion to dismiss repeatedly refers to the “embedded,

detailed infringement chart” as demonstrating that the claim could survive a motion to dismiss. See Pl.

Opp’n to Oath Mot. to Dismiss, No. 18-CV-12267 (RA), Dkt. 33, at 9, 14, 15. In their reply briefing,

Oath and Quora both reiterated that NetSoc had alleged infringement of patent claims that did not exist

in the ‘107 Patent. See Quora Repl., No. 18-CV-12250 (RA), Dkt. 43, at 1 (“[T]he Complaint identifies

a claim that does not exist and Plaintiff does not address this fundamental flaw.”); Oath Repl., No. 18-

CV-12267 (RA), Dkt. 38, at 1 (“Indeed, the Amended Complaint identifies a claim that does not exist.”).

       On July 8, 2019, over three months after Defendants filed their motions to dismiss, Plaintiff’s

counsel William Ramey admitted for the first time to counsel for Oath and Quora that the charts in the

original complaints were incorrect. He acknowledged via email that the charts in fact identified claims

from U.S. Patent No. 9,218,591 (the “‘591 Patent”), not the ‘107 Patent. See Dkt. 91 Ex. 2 (email from

William Ramey to counsel for Oath stating that “our charts were for the ‘591 patent not the ‘107 patent.

The Complaint listed the wrong patent number but the correct chart.”); Dkt. 93 Ex. 2 (email from William

Ramey to counsel for Quora stating that “our complaint charted the correct claim language but

misidentified the patent. [W]e listed the related ‘107 patent when it should have been the ‘591 patent”).


                                                   5
              Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 6 of 16



After revealing this error, NetSoc filed amended complaints against Oath and Quora on July 9, removing

all references to the ‘107 Patent and alleging only infringement of the ‘591 Patent. See First Am. Quora

Compl., No. 18-CV-12250 (RA), Dkt. 49; Second Am. Oath Compl., Dkt. 59. On September 3, 2019,

this Court signed a stipulation of dismissal with prejudice as to Plaintiff’s infringement claims under the

‘107 Patent and permitted the filing of the Amended Complaints asserting claims under the ‘591 Patent.

See Dkt. 82; No. 18-CV-12250 (RA), Dkt. 65. Defendants reserved the right to move for attorneys’ fees

related to the ‘107 Patent claims, see Dkt. 68, and the Court set the filing schedule for this attorneys’ fee

motion. See Dkt. 74.

        On September 13, 2019, Oath moved for attorneys’ fees incurred from the inception of the case

in November 2018 through the amendment of the Complaints in July 2019, and in the alternative, for

fees incurred after its initial Motion to Dismiss in March 2019 through July 2019. See Oath Fees Mot.,

Dkt. 92, at 21. Oath also filed a letter motion seeking to seal documents supporting the attorneys’ fees

motion on the same day. See Dkt. 89. Quora join the attorneys’ fees motion. Quora Joinder Mot., Dkt.

93, at 5.

                                              DISCUSSION

        Defendants argue that attorneys’ fees are justified under several theories. Because Defendants

are entitled to attorneys’ fees under 35 U.S.C. § 285, allowing the Court to grant attorneys’ fees to a

prevailing party in “exceptional cases," the Court will not discuss awarding fees under Rule 11(c)(3), 28

U.S.C. § 1927, the Court’s inherent power, or Rule 41(d), the alternative grounds advanced by

Defendants.

  I.    Defendant Oath is Not Entitled to Seal Its Motion for Attorneys’ Fees
        As a preliminary matter, this Court must determine whether Defendant Oath’s motion for

attorneys’ fees may remain under seal. Oath’s counsel, Duane Morris LLP, filed the documentation

supporting its attorneys’ fee request under seal. See Dkt. 89. Counsel for Oath contends this


                                                     6
               Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 7 of 16



documentation should remain under seal because Oath’s rates are the product of a “confidential RFP

process” which “would make available to the public the confidential legal strategy of Oath’s counsel.”

Id. Although NetSoc did not directly oppose sealing the records in this case, it did note that “[Duane

Morris partner Allison] Hutton provides no description of the work performed for the hours billed” in

this matter. See Pl. Sanctions Opp’n, Dkt. 95, at 11.

       There is a “presumption of access” to “judicial documents” filed with a court. See Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Before this presumption attaches, “a

court must first conclude that the documents at issue are indeed ‘judicial documents.’” Id. To be a

“judicial document, ‘the item filed must be relevant to the performance of the judicial function and

useful in the judicial process.’” Id. (quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)

(“Amodeo I”)). If found to be a “judicial document,” the court “must determine the weight” of the

presumption of access, based on factors such as “the role of the material at issue in the exercise of

Article III judicial power and the resultant value of such information to those monitoring the federal

courts.” Id. (quoting United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995) (“Amodeo II”)).

“Finally, after determining the weight of the presumption of access, the court must ‘balance competing

considerations against it.’” Id. (quoting Amodeo II, 71 F.3d at 1050).

       Counsel for Oath does not contend that the documents supporting the fee request are not

“judicial documents,” arguing instead that the “presumption of disclosure is outweighed by other

interests.” Dkt. 89. Such an interest includes the privacy of an interested party. See Lugosch, 435

F.3d at 120.

       Weighing against sealing these documents is their critical nature to the motion for attorneys’

fees. In order to evaluate whether Duane Morris attorneys expended a “reasonable number of hours”

and charged a “reasonable hourly rate,” Fertitta v. Knoedler Gallery, LLC, No. 14-CV-2259 (JPO),


                                                    7
            Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 8 of 16



2018 WL 4961454, at *1 (S.D.N.Y. Oct. 15, 2018) (quoting Millea v. Metro-North R.R. Co., 658 F.3d

154, 166 (2d Cir. 2011)), this Court must review the materials submitted under seal by Oath’s counsel.

This is not a case where the Court considers the documents for which seal is requested “immaterial to

the motion[].” Compare Gosmile, Inc. v. Levine, No. 10 CIV. 8663 PKC, 2012 WL 1382557, at *1

(S.D.N.Y. Apr. 20, 2012) (email chains discussing a product launch “have no bearing on the . . .

[motion] for attorney’s fees”).

       Oath’s counsel contends that other courts in this Circuit have sealed records “under similar

circumstances.” Dkt. 89 at 2 (citing LCS Grp. LLC v. Shire LLC, 383 F. Supp. 3d 274, 278 (S.D.N.Y.

2019), and Andrews v. Blick Art Materials, LLC, 286 F. Supp. 365, 386 (E.D.N.Y. 2017)). However,

there are key differences between this case and the sealing of attorneys’ fee applications in both LCS

Group and Andrews. In LCS Group, only “certain redactions” to the fee request were made. 383 F.

Supp. 3d at 277. Despite sealing part of the submissions, the Court in LCS Group was able to

extensively analyze both the hourly rates and time billed by counsel. See id. at 280-81. Oath’s

submission, by contrast, seeks to redact all documentation containing its attorneys’ hourly rates and

hours worked.

       Andrews involved judicial approval of a quasi-class action settlement. 286 F. Supp. at 369.

The parties agreed to seal the documents, and the court concluded that because the settlement “more

closely resembles an individual settlement than a class settlement,” sealing of fees was appropriate

given that “[t]he weight afforded to the presumption of public access is, accordingly, lower than it

ordinarily would be.” Id. at 386-87. Here, however, parties have not settled and attorneys’ fees are to

be imposed by the Court rather than voluntarily agreed to as a condition of settlement. The weight

afforded to the presumption of public access is thus higher here than it was in Andrews. Cf. King

Pharm., Inc. v. Eon Labs, Inc., No. 04-CV-5540 (DGT), 2010 WL 3924689, at *5 (E.D.N.Y. Sept. 28,



                                                    8
              Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 9 of 16



2010) (declining to seal documents relevant to a determination that a case was “exceptional” under 35

U.S.C. § 285 because “the briefing in question concerns a substantive adjudication that will determine

liability for attorneys' fees, which are often quite significant in patent infringement cases”).

          Because this Court must refer to the materials for which seal is requested in order to determine

the fees NetSoc must pay to Oath, the privacy concerns raised by Oath and its counsel do not outweigh

the presumption of public access to these records. The motion to seal these documents is therefore

denied.

 II.      Reduced Attorneys’ Fees are Awarded Pursuant to 35 U.S.C. § 285

          Defendants argue that attorneys’ fees should be awarded under 35 U.S.C. § 285, which allows

the court to award “reasonable attorney fees to the prevailing party” in “exceptional cases.” Here, the

Court finds that (1) this is an exceptional case, (2) Defendants are the “prevailing parties,” and (3) the

fees they seek are—with some amendment—reasonable. The Court thus grants attorneys’ fees under 35

U.S.C. § 285.

             A. This is an Exceptional Case
          The Supreme Court has defined an “exceptional case” as “simply one that stands out from others

including with respect to the substantive strength of a party’s litigating position . . . or the unreasonable

manner in which the case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

545, 554 (2014). Courts should determine what is an “exceptional” case “in the case-by-case exercise of

their discretion, considering the totality of the circumstances.” Id. For the reasons that follow, the Court

finds this case is “exceptional” and awards attorneys’ fees.

          The Supreme Court provided a “nonexclusive” list of factors courts could consider in

determining an “exceptional” case under § 285, including “frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of the case) and the need in particular



                                                      9
           Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 10 of 16



circumstances to advance considerations of compensation and deterrence.” Id. at 554 n.6 (quoting

Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994)).

       Defendants claim that this case is exceptional because “from the outset” it was clear that the ‘107

Patent contained unpatentable subject matter. Oath Sanctions Mot. 17. It is true that “exceptionally

weak arguments undoubtedly serve to make a case ‘exceptional.’” Advanced Video Techs. LLC v. HTC

Corp., No. 11-CV-6604 (CM), 2015 WL 7621483, at *5 (S.D.N.Y. Aug. 28, 2015), aff’d, 677 F. App’x

684 (Fed Cir. 2017). This assertion, however, is made with the benefit of hindsight. The Northern

District of Texas ultimately held that the ‘107 Patent contained unpatentable subject matter, but that

decision came after NetSoc amended its complaints against Oath and Quora to claim infringement of the

‘591 Patent. See NetSoc LLC v. Match Group, Inc., 18-CV-01809-N, 2019 WL 3304704, at *3 (N.D.

Tex. Jul. 22, 2019) (invalidating the ‘107 Patent). Though the decision in the Northern District of Texas

is some indication that the “substantive strength” of NetSoc’s “litigating position” was weak, Octane

Fitness, 572 U.S. at 554, this is but one factor in the inquiry and does not by itself make the case

“exceptional.”

       The most significant factor suggesting that this case is “exceptional” is that Plaintiff ignored the

deficiency in its pleading of the ‘107 Patent claims for approximately three months after being informed

of the error. This alone makes this case “stand out” from others. The Court agrees that it is objectively

unreasonable to maintain the incorrect patent claims once the error was brought to Plaintiff’s attention

in the motion to dismiss. See Oath Mot. to Dismiss, No. 18-CV-12267 (RA), Dkt. 28, at 16–19. A

cursory examination of Claim 1 of the ‘107 Patent compared with the claims listed in NetSoc’s

complaints reveals that the language of the claims as filed is not an accurate recitation of the language

of the claims in the patent, and the fact that Defendants pointed out such a glaring mistake in a pleading

should have put counsel on notice of this error.




                                                   10
           Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 11 of 16



       NetSoc’s explanations for making this mistake in the pleadings are inconsistent. Counsel first

argues that the “mistake was not that the case was filed, rather it was that the ‘591 patent was not

included, as was Plaintiff’s initial plan.” Pl. Sanctions Opp’n at 5 (citing Declaration of William P.

Ramey, III, Dkt. 95 Ex. 2 ¶ 15). Yet Plaintiff also contends that “[t]here was no ‘error’ in only suing on

the claims of the ‘107 patent, rather it was a litigation decision” based on an ongoing case construing the

‘107 Patent in the Northern District of Texas. Id. NetSoc also argues that it only brought claims of

infringement under the ‘107 Patent “for reasons of efficiency.” Id. at 7. Finally, NetSoc claims that

“[b]ecause of claim construction proceedings in another matter construing the claims of the ‘107 patent,

NetSoc decided to assert the ‘591 patent against Defendant Oath and Quora.” Id. at 10–11.

       None of these arguments address the fact that a reasonable investigation of the claim charts in

NetSoc’s complaints would reveal that they were distinct from the language of the actual ‘107 Patent, or

explain why NetSoc did not at least check its complaints against the language of the ‘107 Patent once

informed that they contained substantive errors. Nor do they address the argument that counsel was on

notice from Quora and Oath’s motions to dismiss in late March, but NetSoc failed to amend the

Complaints for four months. Though Plaintiff is correct that the filing of its Amended Complaints before

September 6 was permitted by this Court’s case management plan, see Dkt. 43, that the amendment was

permitted does not make Plaintiff’s failure to correct such a pleading error for several months reasonable.

       Even if infringement claims based on the ‘107 Patent would not have been weak if the proper

patent claims were included in the original complaints, NetSoc’s failure to correct its pleadings after

counsel for both Oath and Quora informed it of the errors they contained qualifies as exceptional. See

Lumen View Technology, LLC v. Findthebest.com, Inc., 24 F. Supp. 3d. 329, 336 (S.D.N.Y. 2014), rev’d

on other grounds, 811 F.3d 479 (Fed. Cir. 2016) (finding an exceptional case where defendant’s counsel

advised that defendant’s website used no “bilateral preference matching” before a complaint was filed




                                                    11
               Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 12 of 16



but plaintiff nonetheless sued for infringement of a patent describing a “bilateral preference matching”

process).

        Another factor in favor of awarding attorneys’ fees in this case is “the need . . . to advance

considerations of . . . deterrence.” Octane Fitness, 572 U.S. at 554 n.6. There is no reason that any

litigant, on notice of a considerable flaw in their filings from their opponents’ motions, would not at least

check their filing and respond, including by amendment if needed. NetSoc has provided no explanation

for why it failed to correct its pleadings for three months. Behavior such as this should be deterred.

        For these reasons, the Court concludes that this is an “exceptional case” within the meaning of

the statute.

               B. Defendants are the “Prevailing Parties”
        To be the “prevailing party” under 35 U.S.C. § 285, a defendant must “rebuff[]” the plaintiff’s

legal challenge, whether on the merits or otherwise. CRST Van Expedited, Inc. v. EEOC, 136 S. Ct.

1642, 1651 (2016). NetSoc contends that “Oath cannot establish it is a prevailing party as the matter is

still pending.” Pl. Sanctions Opp’n at 10. But this assertion is incorrect; in fact, the ’107 Patent claims

were dismissed with prejudice in September 2019. See Dkt. 82. 3 That the dismissal was voluntary does

not prevent Oath and Quora from being considered “prevailing parties,” given that the dismissal was

with prejudice. See Blair v. Alstom Transportation, Inc., No. 16-CV-3391 (PAE), 2020 WL 4504842,

at *7 (S.D.N.Y. Aug. 5, 2020); see also Raniere v. Microsoft Corp., 887 F.3d 1298, 1307 (Fed. Cir.

2018) (holding that a “voluntary dismissal with prejudice under Federal Rule of Civil Procedure 41(a)(2)

‘has the necessary judicial imprimatur to constitute a judicially sanctioned change in the legal

relationship of the parties, such that the district court properly could entertain [the defendant's] fee claim




3
  Additionally, this Court dismissed NetSoc’s remaining claims against Oath on January 27, 2020. Dkt. 93. NetSoc’s
remaining claims against Quora, which were transferred to the Northern District of California, have also been dismissed in
full, see NetSoc, LLC v. Quora, Inc., No. 19-CV-06518-VC, 2020 WL 415919 (N.D. Cal. Jan. 27 2020).



                                                           12
            Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 13 of 16



under 35 U.S.C. § 285.”). For these reasons, the Court concludes that Oath and Quora are the “prevailing

parties” within the meaning of the statute.

            C. With Minor Adjustment, the Fees Sought are Reasonable
       Fee awards are “based on the court’s determination of a ‘presumptively reasonable fee,’

calculated as ‘the product of a reasonable hourly rate and the reasonable number of hours required by

the case.’” Fertitta, 2018 WL 4961454, at *1 (quoting Millea, 658 F.3d at 166). Defendants’ counsel

worked a reasonable number of hours, and charged reasonable rates. The period of time for which fees

are requested, however, is not reasonable, and thus will be reduced. The Court will consider each aspect

of the reasonableness calculation in turn.

       First, the Court concludes that the period of time for which fees have been sought must be reduced

to be reasonable. Attorneys for both Oath and Quora request attorneys’ fees from the initial filing of

NetSoc’s complaints through the filing of the Amended Complaints asserting the ‘591 Patent claims

instead of the ‘107 Patent claims. See Oath Fees Mot., Dkt. 92, at 21 (seeking attorneys’ fees from the

inception of the case through the dismissal of the ‘107 claim); see also Quora Joinder Mot., Dkt. 93, at

2 (same). This Court, however, concludes that NetSoc’s conduct became “extraordinary” only after

NetSoc was put on notice of the error in filing. Thus, NetSoc is not responsible for those attorneys’ fees

amassed before March 25, 2019 and March 26, 2019, respectively. Instead, the Court will only award

fees incurred after those dates and before July 9, 2019 (the date on which the erroneous claims were

amended).

       Within that limited time period, however, the Court concludes that the time expended by

Defendants’ counsel was reasonable. An award of attorneys’ fees should compensate only for “hours

reasonably expended on the litigation,” and not for “hours that are excessive, redundant, or otherwise

unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 433–34 (1983). Quora’s counsel—including both

attorneys and paralegals—spent only 11.8 hours of work related to reviewing NetSoc’s opposition to


                                                   13
           Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 14 of 16



Quora’s motion to dismiss, drafting their reply brief, and attending of joint defense group calls. Quora

Joinder Mot., Dkt. 93, at 2. Moreover, 9.45 of the hours billed were handled either by a senior

associate or paralegal. Id. This expenditure of time was reasonable. Similarly, Oath’s counsel billed

66.10 hours from the filing of the initial motion to dismiss through the end of July 2019. See Hutton

Decl., Dkt. 91 Ex. G. This time was spent reviewing NetSoc’s opposition, drafting Oath’s reply brief,

coordinating with other defendants to submit their motion for a stay of discovery, and responding to

NetSoc’s Amended Complaint. See id. Of these 66 hours, approximately half were billed by Allison

Hutton, the primary attorney on this case, with the remainder billed by an associate, paralegal, and law

clerks. See id. This expenditure of time was reasonable as well.

       The Court also concludes that the fee rates charged were reasonable. To determine a

“reasonable hourly rate,” a court must consider the “prevailing market rate,” meaning “the rate

‘prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience and reputation.’” Id. (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)). The

“relevant community . . . is the district in which the court sits.” Farbotko v. Clinton Cty. of New York,

433 F.3d 204, 208 (2d Cir. 2005). However, “district courts have ‘considerable discretion in

determining what constitutes reasonable attorney’s fees in a given case.’” River Light V, L.P. v. Lin &

J Int’l, Inc., No. 13-CV-3669 (DLC), 2015 WL 3916271, at *10 (S.D.N.Y. June 25, 2015) (quoting

Matusick v. Erie Cty. Water Auth, 757 F.3d 31, 64 (2d Cir. 2014)).

       The declarations submitted by Quora’s counsel indicate that tenth-year senior associate Megan

E. Bussey charged $567/hour; partners Steven D. Moore and Jordan Trent Jones charged rates of

$787.50/hour and $715.50/hour, respectively; and paralegal Susie M. Moore charged an hourly rate of

$301.50/hour. The declarations submitted by Oath’s counsel indicate that partner Allison Hutton, the

primary attorney on this case, charged between $515/hour and $535/hour; associate Ralph Carter’s



                                                   14
           Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 15 of 16



hourly rate ranged between $420/hour and $460/hour; senior paralegal Edwin Grullon billed

$200/hour; and various filing clerks billed $200/hour save one, who billed $210/hour. See Hutton

Decl., Dkt. 91.

       The rates billed by Defendants’ attorneys is consistent with those rates often approved by this

court. See, e.g., LCS Grp., 383 F. Supp. 3d at 280 (adjusting hourly rate for partners to $868.00);

Errant Gene Therapeutic, LLC v. Sloane-Kettering Institute for Cancer Research, 286 F. Supp. 3d 585,

588 (S.D.N.Y. 2018) (accepting partner hourly rate of $765); MSC Mediterranean Shipping Co.

Holding S.A. v. Forsyth Kownacki LLC, No. 16-CV-8103 (LGS), 2017 WL 1194372, at *3 (S.D.N.Y.

Mar. 30, 2017) (accepting hourly rates between $569.02 and $753.42 per hour for associates depending

on seniority). And although the rates charged by Defendants’ counsels’ paralegals and filing clerks are

higher than usually awarded in this District, they are within a range this court has previously found

reasonable. See, e.g., Vaigasi v. Solow Mgmt. Corp., No. 11-CV-5088 (RMB) (HBP), 2017 WL

3868990, at *4 (S.D.N.Y. Sept. 5, 2017) (“With respect to the rates of the paralegals and filing

clerk[s] . . . this district typically awards rates not to exceed $200 per hour.”); Genger v. Genger, No.

14-CV5683 (KBF), 2015 WL 1011718, at *3 (S.D.N.Y. Mar. 9, 2015) (approving $260-280 paralegal

rates). Moreover, the extensive experience of those paralegals and filing clerks involved in this case

contributes to the reasonableness of these fees. See Hutton Decl., Dkt. 91 Ex. I (Oath’s paralegal has

14 years’ experience as an IP paralegal, while its filing clerks have six and eleven years’ experience,

respectively); Broad. Music, Inc. v. Pamdh Enterprises Inc., No. 13-CV-2255, 2014 WL 2781846, at

*6–7 (S.D.N.Y. June 19, 2014) (approving hourly rates of $200 for paralegal with 13 years’

experience).

       In sum, the Court concludes that Defendants are entitled to attorneys’ fees, but solely for the

period from the filing of the motions to dismiss through the dismissal of the ‘107 claim.



                                                    15
             Case 1:18-cv-10262-RA Document 118 Filed 12/10/20 Page 16 of 16



                                             CONCLUSION
          For the foregoing reasons, the Court grants Oath and Quora’s motions for attorneys’ fees,

subject to the modifications discussed above. Oath is awarded attorneys’ fees in the amount of

$22,106.00 and Quora is awarded attorneys’ fees in the amount of $6,930.44. Oath’s sealing motion is

denied.

          The Clerk of Court is respectfully directed to terminate the motions pending at Docket Entries

90 and 93 of Case Number 18-CV-10262, Docket Entry 66 of Case Number 18-CV-12250, and Docket

Entries 66 and 69 of Case Number 18-CV-12267, and to close those cases.

SO ORDERED.

Dated:       December 10, 2020
             New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                    16
